Title: February [1788]
From: Washington, George
To: 

 


Friday 1st. Thermometer at 25 in the Morning—38 at Noon and 38 at Night. Morning clear & pleasant with the Wind (but not much of it) Southerly, at wch. point it continued all day, & grew Milder. The top of the ground for about an Inch thawed—but not deeper.
Visited the Plantations at Muddy hole, Dogue run, Frenchs and the Ferry.
Work at all as usual. The Women belonging to Dogue run having returned to the New ground at the Mansion house.
Employed the five Negro Ditche[r]s who had been cutting wood for burning Bricks in getting the same out of the Swamp where it grew.
 


Saturday 2d. Thermometer at 32 in the Morning—42 at Noon and 42 at Night. Wind Southerly, & day moderate.
Visited my Ferry, Frenchs & Dogue run Plantations.
At all, the same work as usual, except that the Dogue run Women were employed in pulling up a cross fence in the Meadow by the Overseers house—being the 2d. cross fence in this Meadw.

Set the home house gang to cording the Wood which had been cut for Bricks.
Began with a pair of Sawyers, this day, to cut the flooring planks for a Barn, proposed to be built between the Ferry & French’s Plantations of 2 Inch Oak.
Doctr. Craik came down to visit Mathew Baldridge but returned before dinner.
My Nephew Geo. Steptoe Washington came here this Evening to proceed to Lancaster to visit his Brother Ferdinando Washington who lay dangerously ill of a Consumption.

	
   
   The barn was to be a two-story brick structure built according to a plan obtained from Arthur Young the previous year, but with some changes by GW to adapt it to his particular needs. Jacques (Jean) Pierre Brissot de Warville, a French visitor who saw GW’s new barn in an advanced stage of construction later this year, described it as “a huge one . . . about one hundred feet long and of an even greater width, which was to store all his grain, potatoes, turnips, etc. [from Ferry and French’s plantations]. Around it he had also built stables for all his cattle, horses, and donkeys [on those two plantations]. . . . The barn is so well planned that a man can fill the racks with hay or potatoes easily and without any danger.” Because most of the building materials came from Mount Vernon, the cost of the whole undertaking, GW told Brissot, “amounted to no more than £300.” The barn and barnyard, Brissot noted, “were innovations in Virginia, where they have no barns and do not store fodder for cattle” (BRISSOTJ. P. Brissot de Warville. New Travels in the United States of America, 1788. Translated by Mara Soceanu Vamos and Durand Echeverria. Edited by Durand Echeverria. Cambridge, Mass., 1964., 343; SCHOEPFJohann David Schoepf. Travels in the Confederation [1783–1784]. Translated and edited by Alfred J. Morrison. 2 vols. Philadelphia, 1911., 2:48). GW wrote Young 4 Dec. 1788 that he believed his barn to be “the largest and most convenient one in this Country” (DLC:GW).



 


Sunday 3d. Thermometer at 42 in the morning—46 at Noon and 45 at Night. Mild, Wind tho’ not much of it Southerly & thawing. Towards evening it lowered and at Night began to rain.
Colo. Fitzgerald, Messrs. Porter, Ingraham, Murray & Bowen, Doctr. Stuart & Craik Junr. and a Mr. O’Conner came to Dinnr. & returned except Doctr. Stuart.

	
   
   John O’Connor, who styled himself “a barrester at law of the kingdom of Ireland,” arrived in America in 1787 and was now traveling through Virginia, peddling subscriptions for a proposed multivolume geographical and topographical history of the Americas, “Collected and compiled” by himself (Md. Gaz., 6 Dec. 1787). That work, he told subscribers in Alexandria, was now “nearly finished, and . . . the first volume was absolutely in Press at Philadelphia.” However, one subscriber who had occasion to visit Philadelphia in April inquired at the printing office about the progress of O’Connor’s history and was greatly surprised to learn that the printers had not “received one shilling” from the author, nor had they “ever seen the manuscript” (Md. Journal, 22 April 1788). Although O’Connor continued for the next year and a half to assure everyone of his determination to publish his work as advertised, it never appeared (Md. Journal, 13 May 1788; O’Connor to GW,

5 Oct. 1789, DNA:PCC, Item 78; O’BRIENMichael J. O’Brien. George Washington’s Associations with the Irish. New York, 1937., 44–45). GW did not subscribe to O’Connor’s history.



 


Monday 4. Thermometer at 32 in the Morning—42 at Noon And 38 at Night. Clear with the Wind at South in the Morning—West afterwards, & violent. The Ice very much broken by it.
Visited the Plantation at Dogue run. Women still about the cross fence.
Attempted to plow, but found it impracticable the ground not being thawed more than two or 3 Inches.
All other work as usual. Doctr. Stuart went away after Dinner.
 


Tuesday 5th. Mercury in the Ball of the Thermometer in the Morning, from whence it never rose the whole day, being intensely cold. In the preceeding Night the wind having got to No. Wt. blew at times, exceeding hard. It continued to blow hard all day, and was very piercing from Morng. to evening.
The River, which had opened very much yesterday and promised a free Navigation was entirely closed again to day, in all the malignancy of the frost.
I remained within all day. Mr. Lear went up to Mr. Porters Wedding—in Alexandria.


   
   At Alexandria on this date, according to reports heard by the British traveler John Enys when he reached the town a few days later, “farenhights Thermomether was so low as ten Degrees, others say so low as seven or Eight within doors.” When Enys visited Mount Vernon on 13 Feb., David Humphreys told him that the mercury in GW’s Fahrenheit thermometer “which is . . . placed in an exposed Situation was in the Ball for some hours” on 5 Feb. (ENYSElizabeth Cometti, ed. The American Journals of Lt. John Enys. Syracuse, N.Y., 1976., 349, n.21).



   
   “The Navigation of this river,” GW today wrote Henry Knox, “has been stopped for near five weeks. At this moment we are locked fast by Ice, and the air of this day is amongst the keenest I ever recollect to have felt” (MHi).



   
   Thomas Porter married Sarah (Sally) Ramsay, daughter of William and Ann McCarty Ramsay of Alexandria.



 


Wednesday 6th. Mercury in the Ball all day and the weather exceeding cold but not so piercing as yesterday. In the Morning the Wind was at East. Afterwards it was abt. So. Wt.
Rid out, but finding the cold disagreeable, I returned. Hands of all the places (except the Men) working in the New ground at the Mann. House.
 


Thursday 7th. Mercury in the Ball in the Morning. By noon it rose to 24 and by Night was at 26. The Wind tho’ not much of it, was at So. Wt. all day. The appearance of the Weather varient—

sometimes threatning Snow—at other times promising to be fair.
At home all day. Mr. Lear returned about 2 oclock from Alexa.
 


Friday 8th. Thermometer at 24 in the Morning—29 at Noon and 28 at Night. Wind tho not much of it, was at No. Et. in the Morning, and continued there all day with fine snow & sometimes Mists.
Visited the Plantations at Frenchs and the Ferry; at Work at both as usual.
The Neck & Muddy hole people, with the Women belonging to the above two, were at Work in the New Grd. in front of the House.
The Dogue run [people] were not there but at work in the Great Meadow at the Mill. Sowed yesterday and to day, on the fallowed Wheat at the Ferry (about 25 Acres) at the rate of a quart of clean Timothy Seed & 5 lbs. of red Clover Seed to the Acre on the Snow wch. was about 2 or 3 Inches deep & very level.
 


Saturday 9th. Thermometer at 30 in the Morning—39 at Noon And 38 at Night. Clear Wind at No. Wt. all day but neither fresh nor cold. Thawing.
Visited all the Plantations except the Neck.
At All, working as usual—that is the Men getting Materials for fencing and the Women, except those of Dogue run, grubbing at the Mansion house. The Dogue run Women grubbing in the G. Meadow.
 


Sunday 10th. Thermometer at 24 in the Morning—42 at Noon And 40 at Night. Wind at So. Wt. all day—moderate and pleasant. The Snow in the open ground had almost disappeared.
At home all day. Majr. G. A. Washington returned from New Kent about 1 oclock and just before Dinner Doctr. Stuart, Mrs. Stuart, Miss Stuart & Betcy & Patcy Custis came in.
 


Monday 11th. Thermometer at 42 in the Morning—50 at Noon And 48 at Night. Wind at So. Wt. & fresh till toward Sun down when it veered more to West & then got to No. Wt. in the Night, but not very hard. Snow quite gone.
Visited the Plantations at Muddy hole & Dogue-run.
The Women from every place were in the New Ground at home. Those at Dogue run were in the G. Meadow at home but there was too much Water to Work to advantage.
 



   
Tuesday 12th. Thermometer at 40 in the Morning—54 at Noon and 53 at Night. Clear, pleasant & thawing. Wind at So. Wt. & pretty fresh; Ice breakg. for the 3d. time.
Doctr. Stuart (alone) returned to Abingdon after Breakfast.
I visited the Plantations of Muddy hole, French’s & the Ferry.
The People at all of them, and in the Neck at the usual work. The Women from Dogue run had, on account of the wetness of the Swamp come to the New ground at the Mansn. House It appearing that the ground would be sufficiently thawed I ordered the whole of them to take their Tools home & try to put up their Fences, and do other work at their respective Plantations.
Ordered the Plows also to be tryed to morrow.
 


Wednesday 13th. Thermometer at 45 in the Morning—54 at Noon and 50 at Night. Clear and pleasant with the Wind at So. Wt. all day.
The Marqs. de Chappedelaine (introduced by letters from Genl. Knox, Mr. Bingham &ca.) Captn. Enys (a British Officer) Colo. Fitzgerald, Mr. Hunter, Mr. Nelson & Mr. Ingraham came here to Dinner—all of whom returned after it except the last.
I remained at home all day. The Plows at Muddy hole were usefully employed.
At Dogue run it seems the grds. were in bad order.
At the Ferry & Frenchs they cd. not work for the Frost and
In the Neck they were not set to work till late.



   
   This party of visitors intended to come to Mount Vernon on 11 Feb. to congratulate GW on the occasion of his fifty-sixth birthday, but bad weather that morning and an Alexandria town election the next day forced postponement of their visit to this day (ENYSElizabeth Cometti, ed. The American Journals of Lt. John Enys. Syracuse, N.Y., 1976., 244–45).


   
   
   The marquis de Chappedelaine, “a Captain in the first Regt of french Dragoons” who was touring the United States, had previously visited New York, Philadelphia, and Baltimore (ENYSElizabeth Cometti, ed. The American Journals of Lt. John Enys. Syracuse, N.Y., 1976., 238–40). “The Marquis . . . ,” wrote Henry Knox in his letter of introduction to GW, “thinks that he should have come to America to little purpose were he to depart without having seen your Excellency” (Knox to GW, 2 Nov. 1787, DLC:GW). Julien-Joseph Hyacinth de Chappedelaine (c.1754-1794) was apparently a member of the noble Breton family of Chappedelaine, for in late 1790 or early 1791 he and several Breton nobles fleeing from the French Revolution landed on the island of Sapelo off the coast of Georgia, where they established an émigré colony for a time (ENYSElizabeth Cometti, ed. The American Journals of Lt. John Enys. Syracuse, N.Y., 1976., 341–42, n.81; Chappedelaine to GW, 9 Jan. 1791, DLC:GW; LOVELLCaroline Couper Lovell. The Golden Isles of Georgia. Boston, 1933., 97).



   
   John Enys (1757–1818) was commissioned an officer in the 29th Regiment of Foot in 1775 and served with that unit on garrison duty in Canada 1776–82 and 1784–87. Before returning to England, he made a tour of scenic and historical places in the United States, passing through Albany, N.Y., New York City, Princeton, N.J., Philadelphia, Baltimore, and Alexandria on his way to Norfolk where he took a ship for home. Letters of introduction to John Fitzgerald and William Hunter, Jr., enabled Enys to include Mount Vernon in his itinerary. “We had no sooner alighted,” Enys wrote of his visit, “than the Immortal General came to receive us at the door and conducted us into his Parlour.” After some conversation about the new federal Constitution and a tour of the grounds, dinner was served. “It was a very good one,” Enys reported, “but the part of the entertainment I liked best was the affable easy manners of the whole family. . . . The Ladies left the room soon after Dinner but the Gentlemen continued for some time longer. There were no public toasts of any kind given, the General himself introducing a round of Ladies as soon as the Cloath was removed, by saying he had always a very great esteem for the Ladies, and therefore drank them in preference to any thing else.” The visitors did not leave until “it was near dark” (ENYSElizabeth Cometti, ed. The American Journals of Lt. John Enys. Syracuse, N.Y., 1976., xviii-xxxv, 244–52).



 


Thursday 14th. Thermometer at 46 in the Morning—54 at Noon And 50 at Night. The wind was at No. West all day & about Noon blew hard, but moderated towards evening—not very cold.
Visited all the Plantations.
In the Neck 7 Plows were at Work in the field by the Barn—frost some interruption to the Plows. The Women grubbing along the Branch below the Spring. Men at work as usual.
At Muddy hole 3 plows going on very well. Women grubbing before them.

At Dogue run 4 plows were at work in field No. 3, but it was so wet that I ordered them to Muddy hole after they had fed the Horses. Women in N[ew] Gr[oun]d Ho[me] H[ouse].
At neither French’s nor the Ferry could the Plows Work. The Women at each were levelling the old ditches.
Began yesterday to Ditch again at French’s and with Cornelius & his two Brothers to dig the foundation for the Barn between the Ferry & French’s Plantations.
On my return from riding, I found the Marqs. de Chappedelaine and Doctor Lee here—both of whom stayed all Night.
 


Friday 15. Thermometer at 36 in the Morning—34 at Noon and 32 at Night. Cloudy with the Wind at No. Et. all day during which it snowed twice fast but not enough fell to cover the ground. At Night it began to rain, and continued to do so quite through it.
Let out a Fox (which had been taken alive some days ago) and after chasing it an hour lost it.
The Marquis de Chappedelaine & Mr. Ingraham returned to Alexandria after Dinner.
 


Saturday 16th. Thermometer at 34 in the Morning—36 at Noon and 34 at Night. The Wind remained at No. Et. till near night when it came out fresh from No. Wt. and cleared till when it rained and sleeted so as to surcharge the Trees and every thing else with Ice.
At home all day.
 


Sunday 17th. Thermometer at 34 in the Morning—36 at Noon and 30 at Night. Early in the Morning the Wind was at So. Wt. but it soon shifted to No. Et. and overcast. About Noon it began to Snow & continued to do so till Sun down when it ceased soon after wch. the Wind got to No. Wt. blew fresh and grew cold. The Snow was about two Inches deep.
At home all day with the Family. Mrs. Stuart, Miss Stuart & Betcy and Patcy Custis going away after breakfast.
 


Monday 18th. Thermometer at 22 in the Morning—32 at Noon, & 29 at Night. Morning clear with the Wind at No. Wt. but towards evening shifted to the So. Wt. keeping clear; Navigation again stopped.
Visited the Plantations at Muddy hole and Frenchs.
The Ploughs were stopped every where.

The Women of Dogue run, Frenchs and the Ferry were all at Work in the New ground at the Mansn. House.
At Muddy hole they were spreading dung.
George Steptoe Washington who went down to see his Brother Ferdinand who died before he got to Lancaster returned about 12 oclock. And Mr. Harry Peake dined here.
Finished landing the last of the Corn sent here by Colo. Jno. Fras. Mercer.


   
   Henry Peake (b. 1762) was a son of Humphrey and Mary Stonestreet Peake (MCDONALDCornelia McDonald. A Diary with Reminiscences of the War and Refugee Life in the Shenandoah Valley, 1860–1865. Nashville, 1935., 449).



 


Tuesday 19th. Thermometer at 25 in the Morning—40 at Noon And 38 at Night. Morning clear with the wind, tho’ not much of it at West & Cool tho’ it thawed a good deal in the middle of the day.
Visited the Plantations in the Neck and at Muddy hole. At the first the Men were getting & preparing for fencing. The Women, some were grubbing and others throwing down old fences in order to erect them a New.
At Muddy hole, The Women had just finished spreading dung on part of No. 1.
At the other places the Men were cutting & mauling and the Women grubbing at the Mansion House.
 


Wednesday 20th. Thermometer at 30 in the Morning—40 at Noon and 38 at Night. The Wind was at No. Wt. and the frost severe. River close this Morning but opened with the tide & by the wind.
Rid to the Plantations in the Neck and at Muddy hole.
In the Neck the Women were putting up (as far as rails were in place) the fence between fields No. 7 & 8.
At Muddy hole they were sprouting the stumps & taking up grubs in the Winter fallow of No. 4.
The People at the other places and at the Mansion house were working as usual.


   
   sprouting: removing sprouts from.



 


Thursday 21st. Thermometer at 30 in the Morning—32 at Noon and 28 at Night. Wind at No. Wt. with Clouds and appearances of Snow.
Rid to Muddy hole, Dogue run Frenchs and Ferry.
At the first working as yesterday.

At Dogue run the same; except that the cutters and maulers had shifted to the East Side of the Plantation in order to get rails to repair the meadow fence.
 


Friday 22d. Thermometer at 24 in the Morning—28 at Noon and 26 at Night. Wind at No. Et. and North; and fresh & cold. About 10 Oclock last Night it began to Snow & continued to do so all Night and till afternoon this day—but as it drifted much the depth cd. not be ascertained.
Colo. Wm. Heth, who came here to dinner yesterday was sent by me to Alexandria to pursue his journey to New York in the Stage.
I remained at home all day.

   
   
   William Heth (1750–1807), a Henrico County landowner and distinguished veteran of the Continental line, was going to New York as commissioner for the state of Virginia to settle with Congress the state’s accounts “for the expences incurred in the acquisition and Defence of the Western Territory”—the lands north of the Ohio that Virginia had ceded to the Confederation in 1781 (VA. COUNCIL JLS.H. R. McIlwaine et al., eds. Journals of the Council of the State of Virginia. 5 vols. Richmond, 1931–82., 3:514; 4:209, 226, 244). After spending the night of 20 Feb. with George Mason, Heth had set out for Mount Vernon after breakfast on 21 Feb. “I was fortunate enough,” he recorded in his diary, “to find the General without any other company than Colo. Humphreys who has been here some months. Dined & spent an agreeable day—find that the General is very anxious to see the proposed federal constitution adopted by all the States. He recd. letters this evening from Boston & New York informing him that the Convention of Massachusetts then sitting would unquestionably accept of it” (DLC). Definite word of Massachusetts’s ratification arrived on the evening of 22 Feb. (George Augustine Washington to Frances Bassett Washington, 22 Feb. 1788, ViMtvL; Heth’s obituary is in Va. Gaz. [Richmond], 1 April 1807; see also LEE [7]Ida J. Lee. “The Heth Family.” Virginia Magazine of History and Biography 42 (1934): 273–82., 275–76).



   
   The northern stage at this time left Alexandria from George H. Leigh’s Bunch of Grapes Tavern on the corner of Fairfax and Cameron streets (Va. Journal, 11 Oct. 1787).



   
   The accumulation of snow on this day, according to George Augustine Washington, amounted to “5 or 6 Inches” (George Augustine Washington to Frances Bassett Washington, 22 Feb. 1788, ViMtvL).



 


Saturday 23d. Thermometer at 27 in the Morning—36 at Noon and 35 at Night. Wind at No. Wt. Fresh & cold all day but clear.
I remained at home all day.
 


Sunday 24. Thermometer at 30 in the Morning—42 at Noon and 40 at Night. Clear Morning with the Wind still at No. W. where it continued all day but went down with the Sun.
In the Evening the Revd. Mr. Fairfax came in.
 



Monday 25th. Thermometer at 32 in the Morning—48 at Noon and 46 at Night. Calm and clear Morning. Wind Southerly afterwards which occasioned a considerable thaw.
Mr. Fairfax going away directly after breakfast I rid to the Plantations in the Neck—at Muddy hole and Dogue run.
At the first (that is the Neck) the Women were grubbing & fencing along the Creek.
At Muddy hole doing the same. The Women from Dogue run, Frenchs & Ferry were at work in the New grd. at the Mansn. house.
 


Tuesday 26. Thermometer at 38 in the Morning—46 at Noon And 42 at Night. Clear Morning & calm, but the Wd. soon rose & blew fresh from the No. Wt. till evening when it ceased. It thawed pretty considerably to day but not sufft. to admit the Plows.
Rid to Muddy hole, Dogue run, French’s & the Ferry Plantations.
At all, the People belonging to them were at work.
Set in the Inclosure below the Garden, Seven bushels of Carrots to raise Seed from—6 of which, on the upper side, were of the Lemon kind. The other Bushel were of the Orange sort; and are between the 2d. & 3d. Stakes, reckoning from the upper one.
 


Wednesday 27th. Thermometer at 30 in the Morning—32 at Noon and 28 at Night. The wind came hard from the No. Wt. about day break and blew violently all day. The ground was hard frozen and the day very cold—but little thawing.
Rid to all the Plantations. No plowing at any. Grubbg. at most.
 


Thursday 28th. Thermometer at 20 in the Morning—30 at Noon and 32 at Night. Clear and very cold. The River frozen to the Channel. Wind at No. Wt. all day.
Mr. Porter & his wife, and Mr. Ingraham and a Mr. Koch a dutch Gentleman came here to dinner. The two first stayed all night. The latter to Alexandria.
I remained at home all day.

	
   
   Nathaniel Ingraham, who was to sail to Amsterdam within a few weeks, agreed to try to procure a Dutch gardener for GW. He returned by way of Philadelphia in late November but apparently brought no gardener (GW to Ingraham, 22 Mar. 1788, DLC:GW; GW to Clement Biddle, 27 Nov. 1788, PHi: Washington-Biddle Correspondence; Pa. Packet, 11 Oct. and 13 Nov. 1788; see also entry for 15 Nov. 1788).



 


Friday 29th. Thermometer at 22 in the Morning—38 at Noon and 36 at Night. Clear with the Wind at No. Wt. but moderate and towards night not unpleast.

Rid to the Plantations at the Ferry, Frenchs, D. Run & Muddy hole.
Cutting down Corn stalks at the first, grubbing at the other, and fencing at the two latter.
